DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 10, 13, 17, 19 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminkow et al. [US20070167217], hereinafter Kaminkow, in view of Carpenter et al. [US8602877], hereinafter Carpenter.
Regarding claim 1, Kaminkow discloses a gaming system (Figs. 10A-10E) including: 
(a) a first gaming machine operatively connected in a network of at least two gaming machines, the first gaming machine including a first gaming machine display system and a first gaming machine player input system, the first gaming machine being operable to, (i) in response to a play initiating input entered through the first gaming machine player input system, cause the first gaming machine display system to display a first portion of a first game each of the gaming machines includes a primary game display device 264a, 264b, 264c, 264d, and 264e that displays a primary game”), (ii) in response to a hand-off condition occurring in the first game play, initiate a hand-off communication for the first game play ([0166], “when a player obtains the triggering event, any player that meets one or more certain conditions is enabled to participate in the multi-component free spin game”); 
(b) a second gaming machine operatively connected in the network of at least two gaming machines, the second gaming machine including a second gaming machine display system and a second gaming machine player input system, the second gaming machine being operable to, (i) in response to a play initiating input entered through the second gaming machine player input system, cause the second gaming machine display system to display a first portion of a second game play ([0165], “each of the gaming machines includes a primary game display device 264a, 264b, 264c, 264d, and 264e that displays a primary game”) and to, (ii) in response to a hand-off condition occurring in the second game play, initiate a hand-off communication for the second game play ([0166], “when a player obtains the triggering event, any player that meets one or more certain conditions is enabled to participate in the multi-component free spin game”); 
(c) a shared display arrangement mounted in a viewable position relative to the first gaming machine and second gaming machine, the shared display arrangement including at least three shared game display devices, each respective shared game display device including a respective display input for receiving respective display driving signals separately from each other shared game display device ([0165], “Each of the gaming machines includes a component display device or a secondary display device 268a, 268b, 268c, 268d, and 268e”); and 
(d) a central server (Fig. 2B), the central server being operable to, (i) after receipt of the hand-off communication for the first game play, cause the shared display arrangement to display a presentation for a second portion of the first game play, the presentation for the second portion of the first game play including for each respective shared game display device In the illustrated embodiment, the multi-component game is a free spin slot game… when a player obtains the triggering event, any player that meets one or more certain conditions is enabled to participate in the multi-component free spin game”, [0183], “the server determines which component for that gaming machine to display”).
However, Kaminkow does not disclose a shared display server having a number of video output ports, each respective video output port being operably connected to the display input of a respective one of the shared game display devices, the shared display server also having a network port which is separate from any of the video output ports and which is operably connected to the network of at least two gaming machines for communication with the first gaming machine to receive the hand-off communication for the first game play and for communication with the second gaming machine to receive the hand-off communication for the second game play; and the control of a respective first game display driving signal is from a respective one of the video output ports of the shared display server, the control of a respective second game display driving signal is from a respective one of the video output ports of the shared display server.
Nevertheless, Carpenter teaches in a like invention, a shared display server having a number of video output ports, each respective video output port being operably connected to the display input of a respective one of the shared game display devices, the shared display server also having a network port which is separate from any of the video output ports and which is Sign server 3301 as shown may also be employed to offload processing power from the control center in-revenue/out-of-revenue (`TournEvent.RTM. Server`) control center server 101 by acting as the conduit for the decentralized IP cameras data flow and display driver for overhead display 111”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming system disclosed by Kaminkow, to have the display server directly control the display of components on the shared displays, as taught by Carpenter, in order to offload the processing power of the central server and each of the gaming machines.
Regarding claim 2, the combination of Kaminkow and Carpenter discloses the gaming system of claim 1 wherein: (a) the first gaming machine is also operable to cause the first gaming machine display system to display a shared display system message when the shared display arrangement displays the presentation for the second portion of the first game play; and (b) the second gaming machine is operable to cause the second gaming machine display system to display the first portion of the second game play while the shared display arrangement displays the presentation for the second portion of the first game play (Kaminkow, Figs. 10A-10E, [0165], “each of the gaming machines includes a primary game display device 264a, 264b, 264c, 264d, and 264e that displays a primary game” and [0166], “when a player obtains the triggering event, any player that meets one or more certain conditions is enabled to participate in the multi-component free spin game”).
Regarding claim 6, the combination of Kaminkow and Carpenter discloses the gaming system of claim 1 wherein the shared display server is also operable to cause the shared the multi-component game includes an additional bonus, benefit, or advantage based on certain criterion or conditions”, [0176], “It should be appreciated that the gaming system may implement a free spin game or multi-component game in any suitable manner… In another embodiment, only certain of the component display devices display a new component upon an occurrence of a triggering event. For example, only active gaming machines may display a new component. It should be appreciated that any suitable number of gaming machines may display a new component upon an occurrence of a triggering event”).
Regarding claim 8, please refer to claim rejection of claim 1.
Regarding claim 10, please refer to claim rejection of claim 6.
Regarding claim 13, please refer to claim rejection of claim 1 and  (e) upon completion of the first and second portions of the first game play awarding a payout for the first and second portions of the first game play though a payout system of the first gaming machine, and upon completion of the first and second portions of the second game play awarding a payout for the first and second portions of the second game play though a payout system of the second gaming machine (Kaminkow, [0078], “The bonus or secondary game enables the player to obtain a prize or payout in addition to the prize or payout, if any, obtained from the base or primary game”).
Regarding claim 17, please refer to claim rejection of claim 6.
Regarding claim 19, please refer to claim rejection of claim 1.
Regarding claim 20, please refer to claim rejection of claim 13.
claim 21, the combination of Kaminkow and Carpenter discloses the gaming system of claim 1 wherein the second portion of the first game play and the second portion of the second game play are each independent of any game play initiated at any other gaming machine in the network of at least two gaming machines (Kaminkow, Figs. 10A-10E, [0166], “when a player obtains the triggering event, any player that meets one or more certain conditions is enabled to participate in the multi-component free spin game”).
Regarding claims 22 and 23, please refer to claim rejection of claim 21.
Claims 3-5, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminkow, in view of Carpenter, further in view of Nicely et al. [US20110230251], hereinafter Nicely.
Regarding claim 3, the combination of Kaminkow and Carpenter discloses the gaming system of claim 1 wherein: 
(a) the second gaming machine is also operable to, (i) in response to a third play initiating input entered through the second gaming machine player input system, cause the second gaming machine display system to display a first portion of a third game play and to, (ii) in response to a hand-off condition occurring in the third game play, initiate a hand-off communication for the third game play (Kaminkow, Figs. 10A-10E, [0165], “each of the gaming machines includes a primary game display device 264a, 264b, 264c, 264d, and 264e that displays a primary game” and [0166], “when a player obtains the triggering event, any player that meets one or more certain conditions is enabled to participate in the multi-component free spin game”). 
However, the combination of Kaminkow and Carpenter does not disclose (b) the shared display server is also operable initiate a queuing communication to the second gaming machine in response to receipt of the hand-off communication for the third game play while the shared display arrangement is displaying a presentation for a second portion of another game play; and (c) the second gaming machine is also operable to cause the second gaming machine display 
Nevertheless, Nicely teaches in a like invention, the shared display server is also operable initiate a queuing communication to the second gaming machine in response to receipt of the hand-off communication for the third game play while the shared display arrangement is displaying a presentation for a second portion of another game play ([0206], “the second player's bonus game is queued to be displayed on the shared display for all players to see as soon as the first player's bonus game is completed”); and the shared display server being designed to transmit any related messages to the individual gaming device ([0066], “the processor of each gaming device is designed to transmit and receive events, messages, commands, or any other suitable data or signal between the individual gaming device and the central server”) to cause the player on the second gaming machine understand the queuing condition in response to receipt of the queueing communication ([0206], “the second player can choose whether to start his or her bonus game immediately (on that player's display only) or to have his or her bonus game queued to play on the shared display as soon as the first player's bonus game is completed”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming system disclosed by the combination of Kaminkow and Carpenter, to provide queuing service for the community game, and to communicate the related message to the individual player for queuing situation, as taught by Nicely, in order to assist the player to make a decisions according to the queuing situation.
Regarding claim 4, the combination of Kaminkow, Carpenter and Nicely discloses the gaming system of claim 3 wherein the second gaming machine is also operable to cause the second gaming machine display system to place a local play option control in an activated state in response to receipt of the queueing communication (Nicely, [0206], “the second player can choose whether to start his or her bonus game immediately (on that player's display only) or to have his or her bonus game queued to play on the shared display as soon as the first player's bonus game is completed”).
Regarding claim 5, the combination of Kaminkow, Carpenter and Nicely discloses the gaming system of claim 4 wherein the second gaming machine is also operable to cause the second gaming machine display system to display the presentation of the second portion of the third game play in response to a local play input received through the local play option control (Nicely, [0206], “the second player can choose whether to start his or her bonus game immediately (on that player's display only) or to have his or her bonus game queued to play on the shared display as soon as the first player's bonus game is completed”).
Regarding claim 9, please refer to claim rejection of claim 3.
Regarding claims 14-16, please refer to claim rejections of claims 3-5.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminkow, in view of Carpenter, further in view of Patel et al. [US20090048012], hereinafter Patel.
Regarding claim 12, the combination of Kaminkow and Carpenter discloses the shared game display system of claim 8 wherein the at least three shared game display devices face in a first direction. However, the combination of Kaminkow and Carpenter does not disclose the shared display arrangement further includes at least three additional shared game display devices facing in a second direction offset approximately 180 degrees to the first direction.
Nevertheless, Patel teaches three additional shared game display devices facing in a second direction offset approximately 180 degrees to the first direction (Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared game display system disclosed by the combination of Kaminkow and Carpenter, to have three additional shared game display devices facing in a second direction offset approximately 180 degrees to the first 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103, specifically “these component display devices in Kaminkow are display devices of the gaming machines 262 and are not controlled by video driving signals from a separate server” (p. 19), have been considered but are moot in view of the new ground of rejections.
With respect to the applicant’s argument “even though sign servers are known in the art as shown in U.S. Patent No. 8,602,877 cited in the IDS filed April 16, 2019 in the above case, such sign servers do not control any portion of a game play as set out in the present claims” (p. 19), the examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The “control any portion of a game play as set out in the present claims” part is being disclosed by the primary reference Kaminkow. Carpenter teaches the separate display server to directly control the component display on the share displays. And the motivation to combine the two references is to offload the processing power of the central server and each of the gaming machines, as also being disclosed by Carpenter.
With respect to the applicant’s argument “None of the cited16 references disclose or suggest an additional level game comprising a multiple-reel reel spin simulation presented on a single one of the shared game display devices located immediately above the given gaming machine” (p. 19), the examiner respectfully submits that in [0176], Kaminkow discloses “It should be appreciated that the gaming system may implement a free spin game or multi-component game in any suitable manner… In another embodiment, only certain of the component display devices display a new component upon an occurrence of a triggering event. For example, only active gaming machines may display a new component. It should be appreciated that any suitable number of gaming machines may display a new component upon an occurrence of a triggering event” --- thus a multiple-reel reel spin simulation would present on a single one of the shared game display devices if it is the only “active” gaming machine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715